Opinion issued April 20, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00754–CV




HIGLANDS INSURANCE GROUP, INC., Appellant

V.

HALLIBURTON COMPANY, Appellee




On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2004-08100




MEMORANDUM OPINIONAppellant Higlands Insurance Group, Inc. has failed to timely file a brief.  See
Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that
this appeal was subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.